                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


MOUNTAIN VALLEY PIPELINE, LLC,                        )
                                                      )
               Plaintiff,                             )
                                                      )
                                                      )
v.                                                    )      Case No. 7:17-cv-492-EKD
                                                      )
                                                      )
EASEMENTS TO CONSTRUCT, OPERATE,                      )
AND MAINTAIN A NATURAL GAS                            )
PIPELINE OVER TRACTS OF LAND IN                       )
GILES COUNTY, CRAIG COUNTY,                           )
MONTGOMERY COUNTY, ROANOKE                            )
COUNTY, FRANKLIN COUNTY, AND                          )
PITTSYLVANIA COUNTY, VIRGINIA,                        )
et al.,                                               )
                                                      )
               Defendants.                            )


               ORDER DIRECTING REFUND OF DEPOSIT TO MOUNTAIN
     VALLEY PIPELINE, LLC AS TO MVP PARCEL NOS. VA-FR-077.01, VA-FR-078, AND
                                   VA-FR-079

        On July 2, 2021, plaintiff Mountain Valley Pipeline, LLC, and the owners of MVP Parcel

Nos. VA-FR-077.01, VA-FR-078, and VA-FR-079, by and through counsel, filed a stipulation of

dismissal. (Dkt. Nos. 1475.) In it, they explain that they have reached an agreement for just

compensation, and so the properties no longer need to be condemned. They stipulate to a

dismissal without prejudice of the tracts and further request that the deposits being held by the

court for these properties be refunded to MVP.

        In light of that stipulation, and pursuant to Rule 71.1(i)(1)(B), MVP Parcel Nos. VA-FR-

077.01, VA-FR-078, and VA-FR-079 are dismissed without prejudice from this suit.
       It is further ORDERED that the request for a refund of the deposits on these properties is

GRANTED. The Clerk is directed to issue a check in the amount of $554,214.00, which

represents the total deposit amounts for these properties, plus any accrued interest. The check

shall be payable to Mountain Valley Pipeline, LLC, and should be mailed to Mountain Valley

Pipeline, LLC, c/o Seth Land, PennStuart, P.O. Box 2288, Abingdon, VA 24212.

       Entered: July 2, 2021.



                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                 2
